Citation Nr: 1450139	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  06-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a disability manifested by left arm and/or elbow pain, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a disability manifested by left hand pain, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a disability manifested by bilateral hip pain, to include as due to an undiagnosed illness. 

4. Entitlement to an initial rating in excess of 20 percent for cervical spine spondylosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Huntington, West Virginia.  These matters have been previously remanded by the Board in November 2013.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2013.  A transcript of that hearing is of record.  

A May 2014 rating decision assigned a higher initial disability rating of 20 percent for cervical spine spondylosis.  However, as the benefit awarded is less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Veteran has complained of and sought treatment for pain in his hips, left arm and/or elbow, and left hand, the record does not contain a diagnosis relating to this pain.  Pain itself is not a disability for VA compensation purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, the Veteran's DD214 reflects that he served in Southwest Asia from September 1990 to April 1991, and was awarded the Kuwait Liberation Medal.  Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War.  As joint pain is one of the signs or symptoms of such an undiagnosed illness, an opinion should be obtained upon remand regarding whether the Veteran's joint pain is indicative of an undiagnosed illness associated with his service in the Persian Gulf War.  See 38 C.F.R. § 3.317(b).  

As to the Veteran's claim for an initial rating in excess of 20 percent for cervical spine spondylosis, a VA examination was conducted in December 2013.  Unfortunately, this examination is inadequate in that it contains conflicting information that frustrates the assignment of an appropriate rating for the Veteran's disability.  When recording the Veteran's range of motion, the examiner indicated that the Veteran did not have additional limitation following repetitive-use testing.  However, later in the report, the examiner wrote that the Veteran "had a decrease in [range of motion] of 5 to 15 degrees [range of motion] cervical spine with repetitive use," and "[t]herefore with a flare-up one would expect at least a loss of 5 to 15 degrees."  Similarly, although the examiner noted that the Veteran experienced radicular pain, paresthesias and/or dysesthesias, and numbness, the examiner went on to assert that the Veteran was not affected by radiculopathy.  It is of particular importance that the examination report contain accurate information about neurological symptoms related to the Veteran's cervical spine spondylosis because the Veteran's October 2014 informal hearing presentation asserts that the Veteran's left arm and hand pain is the result of his cervical spine disability.  A new examination should be obtained upon remand to determine accurate information regarding radiculopathy and range of motion.  

The claims folder should also be updated to include VA treatment records compiled since February 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Richmond, Virginia, and all associated outpatient clinics.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his service-connected cervical spine spondylosis.  The Veteran's claims file must be made available to the examiner for review, and the examination report must reflect that the claims file was reviewed.  The VA examiner must provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record.  Specifically, the VA examiner's opinion should address the following: 

a) Provide range of motion and repetitive motion findings in degrees for the cervical spine.  A goniometer should be used in conjunction with range of motion testing.

b) State whether there is objective evidence of pain on range of motion and after repetitive motion testing.  If so, provide the degrees at which pain begins and ends.

c) State whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202  (1995).  If so, provide the degrees of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  If so, provide the degree of additional range of motion loss due to pain on use or during flare-ups. 

e) State whether the Veteran's service-connected cervical spine spondylosis is manifested by any neurological impairment, and if so, which nerves are involved, and the extent of the impairment. 

f) Discuss whether the Veteran's cervical spine spondylosis is productive of any additional functional impairment. 

g) State what impact, if any, the Veteran's cervical spine spondylosis has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2014).

3.  Thereafter, schedule the Veteran for an examination for his hips, left arm including elbow, and left hand.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted, and all pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to determine the diagnosis of the Veteran's bilateral hip, left arm and/or elbow, and left hand, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral hip disability, left arm and/or elbow disability, or left hand disability that is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

If the Veteran's bilateral hip pain, left arm and/or elbow pain, or left hand pain is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints constitute an undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from September 1990 to April 1991.  

4.  After completing the above development, readjudicate the Veteran's claims of entitlement to service connection for disability manifested by left arm and/or elbow pain, disability manifested by left hand pain, and disability manifested by bilateral hip pain, to include as due to an undiagnosed illness, and his claim of entitlement to an initial rating in excess of 20 percent for cervical spine spondylosis.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



